DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus et al. (U.S. Patent Application Publication Number 2010/0147068; hereinafter referred to as Neuhaus).  Neuhaus discloses a for determining and/or monitoring aggregate state changes on a thermal, flow measuring device of at least a first part of a measured medium, wherein, by means of the temperature of the medium being measured, by means of the chemical composition of the medium being measured . 
With respect to claim 12, Neuhaus discloses and illustrates: a flow measuring device comprising: a measurement signal-generating sensor element (7); and a metal connection element (9) adapted to connect the sensor element to an opening or sensor nozzle of a tube or pipe having a tube longitudinal axis (nozzle 4), wherein the connection element is connected to a pressure-bearing component comprising a sleeve and a wall, the sleeve having a cross-section and a sleeve longitudinal axis, wherein the wall extends over the entire cross-section in a parallel projection in a direction of the sleeve longitudinal axis (see figure 3), wherein the pressure bearing component has at least one electrical cable guide and a potting compound, the potting compound filling the sleeve at least partially (though not shown, some connection between the control/evaluation unit (1) and the sensor would have to be present for the device to work.  The use of potting compound is disclosed in paragraph [0047]), and wherein the 
With respect to claim 16, the flow measuring device of claim 12, wherein the pressure bearing component has at least one electronic component that is embedded in the potting compound. Is contemplated as the heating unit would be located within the potting compound. 
With respect to claims 17 and 18, any suitable manufacturing method that would produce an appropriate sensor would be obvious to one of ordinary skill in the art since there is no criticality disclosed as to the manufacturing method used. This is a product by process claim, thus the process of making the sensor has no patentable weight.  MPEP Section 2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 19, the flow measuring device of claim 12, wherein the pressure bearing component includes one or more ledges on an inner surface of the sleeve opposite the wall, the one or more ledges structured to anchor the potting compound is a mere design choice that is obvious to one of ordinary skill in the art.  One of ordinary skill would be motivated to construct the pressure bearing component in a fashion that is rigid and strong.
With respect to claims 20-22, to be design a sensor with a size that is optimized for the sensor element to operate at a peak capacity would be obvious to one of ordinary skill in the art.  Therefore, one of ordinary skill in the art can easily scale the sensor size up or down as needed in order to optimize results.
With respect to claim 23, utilizing a good mounting method would be obvious to one of ordinary skill in the art at the time of the invention so the sensor can stay in a good measurement position. 
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861